          Case 1:19-cr-00353-JEB Document 49 Filed 02/03/21 Page 1 of 1
                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
               v.                            :       Criminal No. 19-353 (JEB)
                                             :
SHAUN MILLER,                                :
                                             :
                      Defendant.             :


                                     NOTICE OF FILING

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby informs the Court and defense that the attached discovery letter

of February 3, 2021, has been provided to the defense in this matter.




                                            Respectfully submitted,

                                            MICHAEL R. SHERWIN
                                            Acting United States Attorney
                                            D.C. Bar No. 4444188


                                    By:     _ /s/ Christine M. Macey___________
                                            CHRISTINE M. MACEY
                                            VERONICA SANCHEZ
                                            Assistant United States Attorneys
                                            D.C. Bar No. 1010730
                                            Fraud Section
                                            555 4th Street, NW, Room 5243
                                            Washington, DC 20530
                                            (202) 252-7058 (Macey)
                                            (202) 252-7518 (Sanchez)
                                            Christine.Macey@usdoj.gov
                                            Veronica.Sanchez@usdoj.gov


                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 3, 2021, a copy of the foregoing notice was served via
electronic case filing to counsel for the defendant.

                                                            _ /s/ Christine M. Macey___________
                                                            Christine M. Macey
                                                            Assistant U.S. Attorney
